Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 5, 2017

                                       No. 04-16-00014-CR

                                    Robert Adrian RENDON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR11270
                        Honorable Kevin M. O'Connell, Judge Presiding

                                          ORDER
        The reporter’s record was filed on July 7, 2016. On December 14, 2016, appellant
notified this court, stating the court reporter did not file two exhibits – State’s Exhibits 3 and 13
– in this court. Appellant further stated the court reporter is retired but provided him with copies
of the exhibits prior to her retirement and he has provided a copy of those exhibits to the State.
Pursuant to Texas Rule of Appellate Procedure 34.6(e), the parties may agree to correct an
inaccuracy in the reporter’s record, including an exhibit, without the court reporter’s
recertification. See TEX. R. APP. P. 34.(e). Therefore, we ORDER the parties to file a written
response on or before January 16, 2017 stating whether they can agree to correct the alleged
inaccuracy contained within the reporter=s record by filing a copy of State’s Exhibits 3 and 13 as
provided to them by the court reporter prior to her retirement. The parties should attach a copy
of the agreed exhibits to their response.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court